Citation Nr: 1724566	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-17 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral foot disability, to include bilateral pes planus and inversion deformity.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a psychiatric disorder, to include major depression and a mood disorder. 

4.  Entitlement to service connection for a groin disability, to include muscle strain. 

5.  Entitlement to service connection for a skin disorder.    

6.  Entitlement to service connection for right wrist disability. 

7.  Entitlement to service connection for left wrist disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to January 1985.

The Veteran's appeal comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction now lies with the Atlanta, Georgia RO.  

In January 2012, the Veteran failed to report for a scheduled Travel Board hearing at the Atlanta RO.  In April 2014, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) and the AOJ was directed to schedule the Veteran for a hearing before the Board at the RO.  In January 2017, the Veteran was afforded a hearing before the Board at the RO.  A hearing transcript has been associated with the file.  The Board finds that the AOJ complied with the mandates of the Board remand.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2014). 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran asserts that she is entitled to service connection for bilateral pes planus, headaches, a psychiatric disorder, a groin disability, skin rash, and bilateral wrist disabilities.   

Regarding the bilateral foot disability, at the hearing before the Board in January 2017, the Veteran stated that she had foot pain in active service but she was not put on a profile or given arches.  She stated that she was still having problems with her feet and she received treatment for the big toes at VA in Missouri.  A March 2017 VA treatment record documents a complaint of bilateral foot pain.  Service enlistment examination dated in October 1981 does not document any defects of the feet.  Physical examination was normal.  A July 1983 service treatment record indicates that the Veteran reported having pain at the bottom and side of the right foot and her feet hurt with walking.  She reported having the pain for one week.  Physical examination showed mild inversion deformity representing flatfeet.  The assessment was pes planus.  A July 1983 podiatry consult indicates that the Veteran had pes planus, asymptomatic.  Physical exam showed bilateral inversion deformity.  She was instructed not to run for one week.  A July 1983 report of medical history indicates that the Veteran responded "don't know" when asked if she had a foot trouble.  A September 1984 separation report indicates that physical examination of the feet was normal.  The Veteran separated from active service in January 1985.  

The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a bilateral foot disability to include pes planus or inversion deformity that was incurred in, was aggravated by, or is related to active service.  

Regarding the headaches, the Veteran stated that she had the same headaches since active service.  Service treatment records do not documents treatment or diagnosis of headaches.  VA treatment records document treatment for headaches and a diagnosis of migraine headaches in 2010.  See VA treatment records dated in December 2005, August 2008, September 2009, March 2010 (migrainous headaches, suspect medication overuse headaches), April 2010 (headaches for the past 12 years), July 2010 (migraine headaches), and July 2013.  A September 2009 VA emergency room record indicates that the Veteran stated she had headaches for 20 years.  The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a headaches disorder that was incurred in or is related to active service.

Regarding the groin disability and the bilateral wrist disability, the Veteran stated that she injured the groin and sustained a muscle strain in active service when playing softball and the muscle strain comes back.  Regarding the wrists, the Veteran stated that she does not remember treatment of the left wrist in active service but she stated that she injured her right wrist when she fell playing softball.  She stated that she currently had bilateral wrist symptoms manifested by stress around the fingers, and tightness and she had left wrist surgery for a cyst in 2005.  Service treatment records do not show treatment or diagnosis of a groin injury or muscle strain.  Service treatment records show that in October 1984, the Veteran reported having left wrist problems and discomfort since August 1981 when playing baseball.  She stated that she aggravated the wrist yesterday.  The assessment was old left wrist strain.  Post service medical evidence shows that the Veteran underwent surgery of the left wrist and hand in August 2005 for removal of a ganglion and bone spur; it was noted that the disability was due to her occupation.  VA treatment records dated in 2015 and 2016 indicate that the Veteran had a workers' compensation injury to the right wrist and she had right wrist pain.  A March 2017 VA treatment record indicates that the Veteran had left hand and wrist pain.  The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a left and right wrist disabilities and a groin disability that were incurred in or are related to active service. 

Regarding the psychiatric disorder, the Veteran stated that she had mood swings in active service and she was sexually harassed in active service.  She stated that she did not receive treatment in active service but she sought counseling in 1988 and 2006; she was currently in counseling at VA.  See Board Hearing Transcript, pages 16 to 21.  VA treatment records show treatment for anxiety, depression, and major depressive disorder.  See the VA treatment records dated in December 2005, February 2006 (adjustment disorder), August 2009, October 2011 (diagnosis of major depression), February 2015 (long history of depression), and March 2016 (dysthymia).  The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a current psychiatric disorder that was incurred in or is related to active service.  The Board also notes that this current claim is intertwined with the claim for service connection for a psychiatric disorder due to military sexual trauma which is currently at the RO.  Two or more issues are inextricably intertwined if one claim could have significant impact on the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Regarding the skin disorder, the Veteran stated that she had a skin rash in active service after taking a pill and the rash came back two or three years ago.  She stated that she was treated for the rash at VA.  Service treatment records indicate that the Veteran was treated for allergic dermatitis on the arms in October 1982.  She was treated for hives on the trunk, extremities, and face in May 1984.  The record indicates that the onset of hives occurred after taking an old Motrin and the diagnosis was allergic reaction to Motrin.  Examination of the skin was normal on separation exam in December 1984.  The Board finds that a medical opinion and examination are necessary to determine whether the Veteran has a current skin disorder that was incurred in or is related to active service or was aggravated by active service.  

The record shows that the Veteran receives treatment for the claimed disabilities from the VA Healthcare System.  The RO should obtain any outstanding VA treatment records for treatment of the bilateral foot disability, headaches, psychiatric disorder, groin disability, skin disorder, and bilateral wrists disabilities dated from July 2013 to July 2015 and from May 2017 to present.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding pertinent VA treatment records showing treatment for the claimed bilateral foot disability, headaches, psychiatric disorder, groin disability, skin disorder, and bilateral wrists disabilities from the VA Healthcare System, including VA healthcare systems in Kansas City and Missouri  dated from July 2013 to July 2015 and from May 2017 to present.    

2.  Afford the Veteran for a VA podiatry examination to obtain medical evidence as to the nature and etiology of any current bilateral foot disability to include pes planus.  The examiner should report all current bilateral foot diagnoses.  After examining the Veteran and reviewing the entire record, the VA examiner should answer the following questions: 

(a) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current bilateral foot disability was incurred in or is etiologically related to any incident of active service? 

(b) Whether the Veteran's bilateral pes planus and bilateral inversion deformity preexisted active service, and if so, whether the Veteran's bilateral pes planus and bilateral inversion deformity were worsened beyond its natural progression?  IF the examiner finds in favor of worsening, then a pre-service and post-service level of severity should be given.

Attention is invited to a July 1983 service treatment record showing findings of mild inversion deformity representing flatfeet and an assessment of pes planus; and a July 1983 podiatry consult showing findings of pes planus, asymptomatic, and bilateral inversion deformity.  The examiner must consider the Veteran's statements regarding onset of symptoms during service and symptoms after service.  

A complete rationale for any opinion expressed is requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

3.  Afford the Veteran a VA examination to determine the nature and etiology of any current headaches disorder. 

The examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that any current headaches disorder was incurred in or is related to injury or disease or other event in military service.  The examiner must consider the Veteran's statements regarding onset of symptoms during service and symptoms after service.  

A complete rationale for any opinion expressed is requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

4.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of any current groin disability to include muscle strain and bilateral wrist disability.  The examiner should report all current diagnoses pertinent to the groin and wrists.    

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the disability was incurred in or is related to injury or disease or other event in military service. 

Attention is invited to the service treatment record dated in October 1984 which shows a diagnosis of old left wrist fracture.  The examiner must consider the Veteran's statements regarding onset of symptoms during service and symptoms after service.  

A complete rationale for any opinion expressed is requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

5.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of all current psychiatric disorders.  The examiner should report all current DSM diagnoses. 

For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disorder was incurred in or is related to military service.  The examiner must consider the Veteran's statements regarding onset of symptoms during service and symptoms after service.  

A complete rationale for any opinion expressed is requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

6.  Afford the Veteran a VA examination to obtain medical evidence as to the nature and etiology of any current skin disorder.  The examiner should report all current skin diagnoses.  After examining the Veteran and reviewing the entire record, the VA examiner should answer the following questions: 

(a) Whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current skin disorder was incurred in or is etiologically related to any incident of active service? 

(b) Whether the Veteran's current skin disorder preexisted active service, and if so, whether the skin disorder was worsened beyond its natural progression?  IF the examiner finds in favor of worsening, then a pre-service and post-service level of severity should be given.

Attention is invited to the service treatment records indicate that the Veteran was treated for allergic dermatitis on the arms in October 1982 and she was treated for hives on the trunk, extremities, and face in May 1984; the diagnosis was allergic reaction to Motrin.  The examiner must consider the Veteran's statements regarding onset of symptoms during service and symptoms after service.  

A complete rationale for any opinion expressed is requested and should include citation to evidence in the record, known medical principles, and medical treatise evidence.

7.  Then, readjudicate the issues remaining on appeal in light of all of the evidence of record.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

